DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,238,028. Although the claims at issue are not identical, they are not patentably distinct from each other because both comprising substantially the same elements.
US application 16/916,495
21. (New) A method for providing an improvement in automating outlier detection in harvested data using agricultural applications, the method comprising: using instructions programmed in a computer system, determining, in yield data, one or more passes, each pass including a plurality of observations; for each pass of the one or more passes: determining one or more discrete derivatives based on a plurality of observations included in a pass; based on the one or more discrete derivatives determining a set of unsteady-state observations of the plurality of observations for which a crop mass flow is unsteady; including the set of unsteady-state observations in first outlier data; and repeating the step of determining the set of unsteady-state observations for all other passes; generating first filtered data by removing the first outlier data from the yield data; superimposing the yield data onto a rectangular grid; computing a surface area based on the rectangular grid; using the surface area to determine a set of observations within the rectangular grid that includes outliers and including the set of observations in second outlier data; generating second filtered data by removing the second outlier data from the first filtered data; using a presentation layer of the computer system, generating and causing displaying on a computing device a graphical representation of yields of crops harvested from an agricultural field using only the second filtered data.  

22. (New) The method of Claim 21, wherein the one or more passes include at least one start pass or at least one end pass.
  
23. (New) The method of Claim 21, wherein a start pass is a harvesting pass during which a grain transporter has not been completely filled in; wherein an end pass is a harvesting pass during which a grain transporter is being emptied.  


25. (New) The method of Claim 21, wherein the second filtered data is used to automatically control a computer control system of one or more of seeding, irrigation, nitrogen application, or harvesting practices.  

26. (New) The method of Claim 21, further comprising determining a plurality of nearest neighbor observations for an observation by applying a local difference approach to a plurality of yield data observations in the yield data.  

27. (New) The method of Claim 21, further comprising superimposing the yield data onto a rectangular grid, computing a surface area based on the rectangular grid, using the surface area to determine a set of observations within the rectangular grid that includes outliers, and including the set of observations in the second outlier data.  

28. (New) The method of Claim 21, further comprising determining the second outlier data by: for each observation from the yield data, determining a set of neighboring yield data observations that were collected either shortly before or shortly after an observation was collected; computing an aggregate mean value from the set of neighboring yield data observations; and based on, at least in part, the aggregate mean value, determining whether to include the observation in the second outlier data.  

29. (New) The method of Claim 21, further comprising determining the second outlier data by: for each observation from the yield data, determining a set of neighboring yield data observations that were collected either a first distance before or a second distance after an observation was collected; determining a set of weights for the set of neighboring yield data observations; computing a weighted aggregate mean value from the set of neighboring yield data observations and the set of weights; and based on, at least in part, the weighted aggregate mean value, determining whether to include the observation in the second outlier data; -3- 60403-0751wherein a particular weight value for a particular neighbor observation is inversely proportional to a distance value measured between a location at which the 
 
30. (New) The method of Claim 21, further comprising generating one or more computer-implemented libraries comprising programmed instructions for detecting, in the yield data, observations contaminated due to errors occurring during a harvesting process.  

31. (New) A data processing system for providing an improvement in automating outlier detection in harvested data using agricultural applications, the data processing system comprising: one or more processors; one or more non-transitory data storage media coupled to the one or more processors and storing sequences of instructions which, when executed using the one or more processors, cause performing: using instructions programmed in a computer system, determining, in yield data, one or more passes, each pass including a plurality of observations; for each pass of the one or more passes: determining one or more discrete derivatives based on a plurality of observations included in a pass; based on the one or more discrete derivatives determining a set of unsteady-state observations of the plurality of observations for which a crop mass flow is unsteady; including the set of unsteady-state observations in first outlier data; and repeating the step of determining the set of unsteady-state observations for all other passes; generating first filtered data by removing the first outlier data from the yield data; superimposing the yield data onto a rectangular grid; computing a surface area based on the rectangular grid; using the surface area to determine a set of observations within the rectangular grid that includes outliers and including the set of observations in second outlier data; generating second filtered data by removing the second outlier data from the first filtered data; using a presentation layer of the computer system, generating and causing displaying on -4- 60403-0751a computing device a graphical representation of yields of crops harvested from an agricultural field using only the second filtered data.  

32. (New) The data processing system of Claim 31, wherein the one or more passes include at least one start pass or at least one end pass.  

33. (New) The data processing system of Claim 31, wherein a start pass is a harvesting pass during which a grain transporter has not been completely filled in; 

34. (New) The data processing system of Claim 31, storing additional sequences of instructions which, when executed using the one or more processors, cause: determining the one or more discrete derivatives for the plurality of observations based on corresponding mass flow amounts determined for discrete time periods.  

35. (New) The data processing system of Claim 31, wherein the second filtered data is used to automatically control a computer control system of one or more of seeding, irrigation, nitrogen application, or harvesting practices.  

36. (New) The data processing system of Claim 31, storing additional sequences of instructions which, when executed using the one or more processors, cause: determining a plurality of nearest neighbor observations for an observation by applying a local difference approach to a plurality of yield data observations in the yield data.  

37. (New) The data processing system of Claim 31, storing additional sequences of instructions which, when executed using the one or more processors, cause: superimposing the yield data onto a rectangular grid, computing a surface area based on the rectangular grid, using the surface area to determine a set of observations within the rectangular grid that includes outliers, and including the set of observations in the second outlier data.  

38. (New) The data processing system of Claim 31, storing additional sequences of instructions which, when executed using the one or more processors, cause: determining the -5- 60403-0751second outlier data by: for each observation from the yield data, determining a set of neighboring yield data observations that were collected either shortly before or shortly after an observation was collected; computing an aggregate mean value from the set of neighboring yield data observations; and based on, at least in part, the aggregate mean value, determining whether to include the observation in the second outlier data.  

39. (New) The data processing system of Claim 31, storing additional sequences of instructions which, when executed using the one or more processors, cause: determining the second outlier data by: for each observation from the yield data, determining a 

40. (New) The data processing system of Claim 31, storing additional sequences of instructions which, when executed using the one or more processors, cause: generating one or more computer-implemented libraries comprising programmed instructions for detecting, in the yield data, observations contaminated due to errors occurring during a harvesting process.


1.  A method for providing an improvement in automating outlier detection in harvested data using agricultural applications, the method comprising: using instructions programmed in a computer system, comprising one or more processors and computer memory, sending requests to one or more remote sensors installed on agricultural equipment to provide, over a computer network, electronic digital data comprising yield data and representing yields of crops that have been harvested from an agricultural field;  using the instructions programmed in the computer system, receiving from the one or more remote sensors installed on the agricultural equipment, in response to sending the request to the one or 
more remote sensors, the electronic digital data comprising the yield data;  using the instructions programmed in the computer system, determining, in the yield data, one or more passes, each pass including a plurality of observations;  for each pass of the one or more passes: determining one or more 
discrete derivatives based on a plurality of observations included in a pass;  based on the one or more discrete derivatives determining a set of 
unsteady-state observations of the plurality of observations for which a crop mass flow is unsteady;  including the set of unsteady-state observations in 
first outlier data;  and repeating the step of determining the set of unsteady-state observations for all other passes;  generating first filtered 
data by removing the first outlier data from the yield data;  wherein the first outlier data includes data that was incorrectly captured by a misaligned 
harvesting apparatus;  and wherein the first outlier data includes one or more of: a start pass delay outlier, an end pass delay outlier, a short pass 
outlier, a flow lag outlier, an outlier caused by an abrupt speed change, or an outlier caused by a short swath;  for each observation in the yield data, 
determining a plurality of nearest neighbor observations for an observation;  determining a three-
values, determining an outlier height for the observation;  including the observation in second outlier data if the outlier height for the observation 
exceeds a certain threshold;  and repeating the step of determining the observations with outlier scores exceeding the certain threshold for all other 
observations;  generating second filtered data by removing the second outlier data from the first filtered data;  using a presentation layer of the computer system, generating and causing displaying on a computing device a graphical representation of the yields of crops harvested from the agricultural field using only the second filtered data. 
 
    2.  The method of claim 1, wherein the one or more passes include at least one start pass or at least one end pass;  wherein a start pass is a harvesting 
pass during which a grain transporter has not been completely filled in;  wherein an end pass is a harvesting pass during which a grain transporter is 
being emptied. 
 
    3.  The method of claim 1, further comprising determining the one or more discrete derivatives for the plurality of observations based on corresponding mass flow amounts determined for discrete time periods. 
 
    4.  The method of claim 1, wherein the second filtered data is used to automatically control a computer control system of one or more of seeding, irrigation, nitrogen application, or harvesting practices. 
 
    5.  The method of claim 1, further comprising determining the plurality of 
nearest neighbor observations for an observation by applying a local difference approach to a plurality of yield data observations in the yield data. 
 
    6.  The method of claim 1, further comprising superimposing the yield data onto a rectangular grid, computing a surface area based on the rectangular 
grid, using the surface area to determine a set of observations within the rectangular grid that includes outliers, and including the set of observations in the second outlier data. 
 

neighboring yield data observations that were collected either shortly before or shortly after an observation was collected;  computing an aggregate mean value from the set of neighboring yield data observations;  and based on, at least in part, the aggregate mean value, determining whether to include the observation in the second outlier data. 
 
    8.  The method of claim 1, further comprising determining the second outlier data by: for each observation from the yield data, determining a set of 
neighboring yield data observations that were collected either a first distance before or a second distance after an observation was collected;  determining a set of weights for the set of neighboring yield data observations;  computing a 
weighted aggregate mean value from the set of neighboring yield data observations and the set of weights;  and based on, at least in part, the 
weighted aggregate mean value, determining whether to include the observation in the second outlier data;  wherein a particular weight value for a particular 
neighbor observation is inversely proportional to a distance value measured between a location at which the yield data observation was collected and a location at which the particular neighbor observation was collected. 
 
    9.  The method of claim 1, further comprising generating one or more computer-implemented libraries comprising programmed instructions for detecting, in the yield data, observations contaminated due to errors occurring during a harvesting process. 
 
  10.  A data processing system for providing an improvement in automating outlier detection in harvested data using agricultural applications, the data processing system comprising: one or more processors;  one or more non-transitory data storage media coupled to the one or more processors and storing sequences of instructions which, when executed using the one or more processors, cause performing: send requests to one or more remote sensors installed on agricultural equipment to provide, over a computer network, electronic digital data comprising yield data and representing yields of crops that have been harvested from an agricultural field;  receive from the one or more remote sensors installed on the agricultural equipment, in response to sending 
set of unsteady-state observations in first outlier data;  and repeat the step of determining the set of unsteady-state observations for all other passes;  
generate first filtered data by removing the first outlier data from the yield data;  wherein the first outlier data includes data that was incorrectly 
captured by a misaligned harvesting apparatus;  and wherein the first outlier data includes one or more of: a start pass delay outlier, an end pass delay outlier, a short pass outlier, a flow lag outlier, an outlier caused by an abrupt speed change, or an outlier caused by a short swath;  for each observation in the yield data: determine a plurality of nearest neighbor observations for an observation;  determine a three-dimensional surface comprising a plurality of surface yield values computed based on the plurality of nearest neighbor observations determined for the observation;  based on the plurality of surface yield values, determine an outlier height for the observation;  include the observation in second outlier data if the outlier height for the observation exceeds a certain threshold;  and repeat the step of determining the observations with outlier scores exceeding the certain threshold for all other observations;  generate second filtered data by removing the second outlier data from the first filtered data;  generate and cause displaying on a computing device a graphical representation of the yields of crops harvested from the agricultural field using only the second filtered data. 
 
 11.  The data processing system of claim 10, wherein the one or more passes include at least one start pass or at least one end pass; wherein a start pass is a harvesting pass during which a grain transporter has not been completely filled in;  wherein an end pass is a harvesting pass during which a grain transporter is being emptied. 
 
12.  The data processing system of claim 10, storing additional sequences of instructions which, when executed using the one or more processors, cause performing: determine the one or more discrete derivatives for the plurality of observations based on 
 
 13.  The data processing system of claim 10, wherein the second filtered data is used to automatically control a computer control system of one or more of seeding, irrigation, nitrogen application, or harvesting practices. 
 
 14.  The data processing system of claim 10, storing additional sequences of instructions which, when executed using the one or more processors, cause 
performing: determine the plurality of nearest neighbor observations for an observation by applying a local difference approach to a plurality of yield data observations in the yield data. 
 
 15.  The data processing system of claim 10, storing additional sequences of instructions which, when executed using the one or more processors, cause 
performing: superimpose the yield data onto a rectangular grid, compute a surface area based on the rectangular grid, use the surface area to determine a 
set of observations within the rectangular grid that includes outliers, and include the set of observations in the second outlier data. 
 
  16.  The data processing system of claim 10, storing additional sequences of instructions which, when executed using the one or more processors, cause 
performing: determine the second outlier data by: for each observation from the yield data, determine a set of neighboring yield data observations that were 
collected either shortly before or shortly after an observation was collected;  compute an aggregate mean value from the set of neighboring yield data 
observations;  and based on, at least in part, the aggregate mean value, determine whether to include the observation in the second outlier data. 
 
 17.  The data processing system of claim 10, storing additional sequences of instructions which, when executed using the one or more processors, cause 
performing: determine the second outlier data by: for each observation from the yield data, determine a set of neighboring yield data observations that were 
collected either a first distance before or a second distance after an observation was collected; determine a set of weights for the set of neighboring yield data observations;  compute a weighted aggregate mean value from the set of neighboring yield data observations and the set of weights;  

particular weight value for a particular neighbor observation is inversely proportional to a distance value measured between a location at which the yield 
data observation was collected and a location at which the particular neighbor observation was collected. 
 
 18.  The data processing system of claim 10, storing additional sequences of instructions which, when executed using the one or more processors, cause 
performing: generate one or more computer-implemented libraries comprising programmed instructions for detecting, in the yield data, observations contaminated due to errors occurring during a harvesting process. 



Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,694669. Although the claims at issue are not identical, they are not patentably distinct from each other because both comprising substantially the same elements.
US application 16/916,495
21. (New) A method for providing an improvement in automating outlier detection in harvested data using agricultural applications, the method comprising: using instructions programmed in a computer system, determining, in yield data, one or more passes, each pass including a plurality of observations; for each pass of the one or more passes: determining one or more discrete derivatives based on a plurality of observations included in a pass; based on the one or more discrete derivatives determining a set of unsteady-state observations of the plurality of observations for which a crop mass flow is unsteady; including the set of unsteady-state observations in first outlier data; and repeating the step of determining the set of unsteady-state observations for all other passes; generating first filtered data by removing the first outlier data from the yield data; superimposing the yield data onto a rectangular grid; computing a surface area based on the rectangular grid; using the surface area to determine a set of observations within the rectangular grid that includes 

22. (New) The method of Claim 21, wherein the one or more passes include at least one start pass or at least one end pass.  

23. (New) The method of Claim 21, wherein a start pass is a harvesting pass during which a grain transporter has not been completely filled in; wherein an end pass is a harvesting pass during which a grain transporter is being emptied.  

24. (New) The method of Claim 21, further comprising determining the one or more discrete derivatives for the plurality of observations based on corresponding mass flow amounts determined for discrete time periods.  

25. (New) The method of Claim 21, wherein the second filtered data is used to automatically control a computer control system of one or more of seeding, irrigation, nitrogen application, or harvesting practices.  

26. (New) The method of Claim 21, further comprising determining a plurality of nearest neighbor observations for an observation by applying a local difference approach to a plurality of yield data observations in the yield data.  

27. (New) The method of Claim 21, further comprising superimposing the yield data onto a rectangular grid, computing a surface area based on the rectangular grid, using the surface area to determine a set of observations within the rectangular grid that includes outliers, and including the set of observations in the second outlier data.  

28. (New) The method of Claim 21, further comprising determining the second outlier data by: for each observation from the yield data, determining a set of neighboring yield data observations that were collected either shortly before or shortly after an observation was collected; computing an aggregate mean value from the set of neighboring yield data observations; and based on, at least in part, the 

29. (New) The method of Claim 21, further comprising determining the second outlier data by: for each observation from the yield data, determining a set of neighboring yield data observations that were collected either a first distance before or a second distance after an observation was collected; determining a set of weights for the set of neighboring yield data observations; computing a weighted aggregate mean value from the set of neighboring yield data observations and the set of weights; and based on, at least in part, the weighted aggregate mean value, determining whether to include the observation in the second outlier data; -3- 60403-0751wherein a particular weight value for a particular neighbor observation is inversely proportional to a distance value measured between a location at which the particular neighbor observation was collected and a location at which the particular neighbor observation was collected.  

30. (New) The method of Claim 21, further comprising generating one or more computer-implemented libraries comprising programmed instructions for detecting, in the yield data, observations contaminated due to errors occurring during a harvesting process.  

31. (New) A data processing system for providing an improvement in automating outlier detection in harvested data using agricultural applications, the data processing system comprising: one or more processors; one or more non-transitory data storage media coupled to the one or more processors and storing sequences of instructions which, when executed using the one or more processors, cause performing: using instructions programmed in a computer system, determining, in yield data, one or more passes, each pass including a plurality of observations; for each pass of the one or more passes: determining one or more discrete derivatives based on a plurality of observations included in a pass; based on the one or more discrete derivatives determining a set of unsteady-state observations of the plurality of observations for which a crop mass flow is unsteady; including the set of unsteady-state observations in first outlier data; and repeating the step of determining the set of unsteady-state observations for all other passes; generating first filtered data by removing the first outlier data from the yield data; superimposing the yield data onto a rectangular grid; 

32. (New) The data processing system of Claim 31, wherein the one or more passes include at least one start pass or at least one end pass.  

33. (New) The data processing system of Claim 31, wherein a start pass is a harvesting pass during which a grain transporter has not been completely filled in; wherein an end pass is a harvesting pass during which a grain transporter is being emptied.  

34. (New) The data processing system of Claim 31, storing additional sequences of instructions which, when executed using the one or more processors, cause: determining the one or more discrete derivatives for the plurality of observations based on corresponding mass flow amounts determined for discrete time periods.  

35. (New) The data processing system of Claim 31, wherein the second filtered data is used to automatically control a computer control system of one or more of seeding, irrigation, nitrogen application, or harvesting practices.  

36. (New) The data processing system of Claim 31, storing additional sequences of instructions which, when executed using the one or more processors, cause: determining a plurality of nearest neighbor observations for an observation by applying a local difference approach to a plurality of yield data observations in the yield data.  

37. (New) The data processing system of Claim 31, storing additional sequences of instructions which, when executed using the one or more processors, cause: superimposing the yield data onto a rectangular grid, computing a surface area based on the rectangular grid, using the surface area to determine a set of observations within the rectangular grid that includes outliers, and including the set of observations in the second outlier data.  

38. (New) The data processing system of Claim 31, storing additional sequences of instructions which, when executed using the one or more processors, cause: determining the -5- 60403-0751second outlier data by: for each observation from the yield data, determining a set of neighboring yield data observations that were collected either shortly before or shortly after an observation was collected; computing an aggregate mean value from the set of neighboring yield data observations; and based on, at least in part, the aggregate mean value, determining whether to include the observation in the second outlier data.
  
39. (New) The data processing system of Claim 31, storing additional sequences of instructions which, when executed using the one or more processors, cause: determining the second outlier data by: for each observation from the yield data, determining a set of neighboring yield data observations that were collected either a first distance before or a second distance after an observation was collected; determining a set of weights for the set of neighboring yield data observations; computing a weighted aggregate mean value from the set of neighboring yield data observations and the set of weights; and based on, at least in part, the weighted aggregate mean value, determining whether to include the observation in the second outlier data; wherein a particular weight value for a particular neighbor observation is inversely proportional to a distance value measured between a location at which the particular neighbor observation was collected and a location at which the particular neighbor observation was collected.  

40. (New) The data processing system of Claim 31, storing additional sequences of instructions which, when executed using the one or more processors, cause: generating one or more computer-implemented libraries comprising programmed instructions for detecting, in the yield data, observations contaminated due to errors occurring during a harvesting process.


1.  A method for providing an improvement in automating outlier detection in harvested data using agricultural applications, the method comprising: using instructions programmed in a computer system, receiving from one or more remote sensors installed on agricultural equipment, electronic digital data comprising yield data;  using the instructions programmed in the computer system, determining, in the yield data, one or more passes, each pass including a plurality of observations;  for each pass of the one or more passes: determining one or more discrete derivatives based on a plurality of 
observations included in a pass;  based on the one or more discrete derivatives determining a set of unsteady-state observations of the plurality of 
observations for which a crop mass flow is unsteady;  including the set of unsteady-state observations in first outlier data;  and repeating the step of determining the set of unsteady-state observations for all other passes;  

captured by a misaligned harvesting apparatus;  for each observation in the yield data, determining a plurality of nearest neighbor observations for an 
observation;  determining a three-dimensional surface comprising a plurality of surface yield values computed based on the plurality of nearest neighbor 
observations determined for the observation;  based on the plurality of surface yield values, determining an outlier height for the observation;  including the 
observation in second outlier data if the outlier height for the observation exceeds a certain threshold;  and repeating the step of determining the observations with outlier scores exceeding the certain threshold for all other observations;  generating second filtered data by removing the second outlier data from the first filtered data;  using a presentation layer of the computer system, generating and causing displaying on a computing device a graphical representation of yields of crops harvested from an agricultural field using only the second filtered data. 
 
2.  The method of claim 1, wherein the one or more passes include at least one start pass or at least one end pass. 
 
3.  The method of claim 1, wherein a start pass is a harvesting pass during which a grain transporter has not been completely filled in; wherein an end pass is a harvesting pass during which a grain transporter is being emptied. 
 
4.  The method of claim 1, further comprising determining the one or more discrete derivatives for the plurality of observations based on corresponding 
mass flow amounts determined for discrete time periods. 
 
5.  The method of claim 1, wherein the second filtered data is used to automatically control a computer control system of one or more of seeding, irrigation, nitrogen application, or harvesting practices. 
 
6.  The method of claim 1, further comprising determining the plurality of nearest neighbor observations for an observation by applying a local difference approach to a plurality of yield data observations in the yield data. 
 

grid, using the surface area to determine a set of observations within the rectangular grid that includes outliers, and including the set of observations in the second outlier data. 
 
8.  The method of claim 1, further comprising determining the second outlier data by: for each observation from the yield data, determining a set of 
neighboring yield data observations that were collected either shortly before or shortly after an observation was collected;  computing an aggregate mean value from the set of neighboring yield data observations;  and based on, at least in part, the aggregate mean value, determining whether to include the observation in the second outlier data. 
 
9.  The method of claim 1, further comprising determining the second outlier data by: for each observation from the yield data, determining a set of 
neighboring yield data observations that were collected either a first distance before or a second distance after an observation was collected;  determining a set of weights for the set of neighboring yield data observations;  computing a weighted aggregate mean value from the set of neighboring yield data observations and the set of weights;  and based on, at least in part, the weighted aggregate mean value, determining whether to include the observation in the second outlier data;  wherein a particular weight value for a particular 
neighbor observation is inversely proportional to a distance value measured between a location at which the yield data observation was collected and a location at which the particular neighbor observation was collected. 
 
10.  The method of claim 1, further comprising generating one or more computer-implemented libraries comprising programmed instructions for 
detecting, in the yield data, observations contaminated due to errors occurring 
during a harvesting process. 
 
11.  A data processing system for providing an improvement in automating outlier detection in harvested data using agricultural applications, the data processing system comprising: one or more processors;  one or more non-transitory data storage media coupled to the one or more processors and 

plurality of observations;  for each pass of the one or more passes: determine one or more discrete derivatives based on a plurality of observations included in a pass;  based on the one or more discrete derivatives determine a set of unsteady-state observations of the plurality of observations for which a crop mass flow is unsteady;  include the set of unsteady-state observations in first 
outlier data;  and repeat the step of determining the set of unsteady-state observations for all other passes;  generate first filtered data by removing 
the first outlier data from the yield data;  wherein the first outlier data includes data that was incorrectly captured by a misaligned harvesting apparatus;  for each observation in the yield data: determine a plurality of nearest neighbor observations for an observation;  determine a three-dimensional surface comprising a plurality of surface yield values 
computed based on the plurality of nearest neighbor observations determined for the observation;  based on the plurality of surface yield values, determine an 
outlier height for the observation;  include the observation in second outlier data if the outlier height for the observation exceeds a certain threshold;  
and repeat the step of determining the observations with outlier scores exceeding the certain threshold for all other observations;  generate second 
filtered data by removing the second outlier data from the first filtered data;  generate and cause displaying on a computing device a graphical representation 
of yields of crops harvested from an agricultural field using only the second filtered data. 
 
12.  The data processing system of claim 11, wherein the one or more passes include at least one start pass or at least one end pass. 
 
13.  The data processing system of claim 11, wherein a start pass is a harvesting pass during which a grain transporter has not been completely filled in;  wherein an end pass is a harvesting pass during which a grain transporter is being emptied. 
 
14.  The data processing system of claim 11, storing additional sequences of instructions which, when executed using the one or more processors, cause 

 
15.  The data processing system of claim 11, wherein the second filtered data is used to automatically control a computer control system of one or more of seeding, irrigation, nitrogen application, or harvesting practices. 
 
16.  The data processing system of claim 11, storing additional sequences of instructions which, when executed using the one or more processors, cause 
performing: determine the plurality of nearest neighbor observations for an observation by applying a local difference approach to a plurality of yield data observations in the yield data. 
 
17.  The data processing system of claim 11, storing additional sequences of instructions which, when executed using the one or more processors, cause 
performing: superimpose the yield data onto a rectangular grid, compute a surface area based on the rectangular grid, use the surface area to determine a 
set of observations within the rectangular grid that includes outliers, and include the set of observations in the second outlier data. 
 
18.  The data processing system of claim 11, storing additional sequences of instructions which, when executed using the one or more processors, cause 
performing: determine the second outlier data by: for each observation from the yield data, determine a set of neighboring yield data observations that were 
collected either shortly before or shortly after an observation was collected;  compute an aggregate mean value from the set of neighboring yield data observations;  and based on, at least in part, the aggregate mean value, determine whether to include the observation in the second outlier data. 
 
19.  The data processing system of claim 11, storing additional sequences of instructions which, when executed using the one or more processors, cause 
performing: determine the second outlier data by: for each observation from the yield data, determine a set of neighboring yield data observations that were 
collected either a first distance before or a second distance after an observation was collected;  determine a set of weights for the set of neighboring yield data observations;  compute a weighted 
and based on, at least in part, the weighted aggregate mean value, determine whether to include the observation in the second outlier data;  wherein a 
particular weight value for a particular neighbor observation is inversely proportional to a distance value measured between a location at which the yield 
data observation was collected and a location at which the particular neighbor observation was collected. 
 
20.  The data processing system of claim 11, storing additional sequences of instructions which, when executed using the one or more processors, cause 
performing: generate one or more computer-implemented libraries comprising programmed instructions for detecting, in the yield data, observations contaminated due to errors occurring during a harvesting process. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:30am – 4:00pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

/JOHN H LE/Primary Examiner, Art Unit 2862